DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/085,632, filed on 30 October 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains less than 50 words. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101
Regarding Claims 11-20
Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to software per se. The broadest reasonable interpretation of the "control variable determination unit", is a computer program, which lacks physical and tangible form. For example, the "control variable determination unit" could be a program for calculating an optimal control variable for the robot controller. Claims 11-20 do not contain any additional features with physical or tangible form, therefore they are rejected under 35 U.S.C. 101. See MPEP 2106.03(I).

Regarding Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes without significantly more. 

Claim analysis via 2019 PEG

Step 1: Statutory Category – Claims 1-10 Yes, Claims 11-20 No
Regarding claims 1-10, the claims recite a “method” followed by steps. Thus, the claims falls within one of the four statutory categories because the claims are to a process.
Regarding claims 11-20, the claims are directed to non-statutory subject matter, as discussed above. For the purpose of compact prosecution, claims 11-20 will be analyzed under the remaining steps.

Step 2A Prong One Evaluation: Judicial Exception – Yes – Mental Processes
Claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
Regarding claims 1 and 11, the claims recite “solving an optimization problem for calculating an optimal control variable as an input for a robot controller, wherein the optimization problem includes interaction dynamics and robot dynamics.” and “a control variable determination unit configured to calculate an optimal control variable as an input for a robot controller by solving an optimization problem, wherein the optimization problem includes interaction dynamics and robot dynamics.”. The limitations as drafted, are processes that, under their broadest reasonable interpretation, cover a process that is practically performed in the human mind, but for the recitation of the generic computer component “a control variable determination unit…” in claim 11. That is, other than reciting “a control variable determination unit…”, in claim 11, nothing in the claim elements preclude the step from practically being performed in the mind. For example, but for the “control variable determination unit” language, the limitations can encompass a human collecting dynamic parameters of a robot and the robot’s interaction with its environment. Using the dynamic parameters, the human can calculate an optimal robot control variable, such as a joint position or velocity, to optimize control of the robot. The optimized control, for example, could be a shortest distance path while ensuring safety of a person collaborating with the robot. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim limitations recite a mental process.
Regarding claims 2 and 12, the claims recite “the robot dynamics corresponds to a dynamic model of the robot; and the interaction dynamics corresponds to a dynamic force model in which dynamic components are dependent on a robot movement.”. The limitations as drafted, are processes that, under their broadest reasonable interpretation, cover a process that is practically performed in the human mind. That is, nothing in the claim elements preclude the step from practically being performed in the mind. For example, the limitations encompass a human solving the optimization problem as discussed above, while further factoring in a dynamic model of the robot and a dynamic force model dependent on the robot movement. The dynamic force model, for example, could be the external force applied to the robot when it contacts the person that it’s collaborating with. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim limitations recite a mental process.
Regarding claims 3 and 13, the claims recite “wherein the optimization problem has a cost function that weights interaction forces.”. The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers a process that is practically performed in the human mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation encompass a human solving the optimization problem as discussed above, while further including a cost function weighing the interaction forces. The cost function, for example, could be minimizing the external contact forces applied to the robot. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim limitation recites a mental process.
Regarding claims 4 and 14, the claims recite “wherein the cost function weights the interaction forces, control variables, and states of the robot.”. The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers a process that is practically performed in the human mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation encompass a human solving the optimization problem with a cost function as discussed above, while further factoring in control variables and states of the robot. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim limitation recites a mental process.
Regarding claims 5 and 15, the claims recite “wherein the cost function is designed to minimize the interaction forces.” The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers a process that is practically performed in the human mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation encompass a human solving the optimization problem as discussed above, while further including a cost function weighing the interaction forces. The cost function, for example, could be minimizing the external contact forces applied to the robot. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim limitation recites a mental process.
Regarding claims 6 and 16, the claims recite “wherein the cost function is designed to optimize the interaction forces to a defined value.”. The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers a process that is practically performed in the human mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation encompass a human solving the optimization problem as discussed above, while further including a cost function weighing the interaction forces. The cost function, for example, could be optimizing the external contact forces to a defined value, such as a minimum value. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim limitation recites a mental process.
Regarding claims 7 and 17, the claims recite “wherein the dynamic force model is a description of a change of at least one of an external torque and an external force depending on a stiffness of an environment interacting with the robot and a velocity of the robot.”. The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers a process that is practically performed in the human mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation encompass a human solving the optimization problem as discussed above, while further factoring in external force/torque applied to the robot depending on stiffness of the environment and velocity of the robot. Environment stiffness levels could be known at different locations via previous experimentation. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim limitation recites a mental process.
Regarding claims 8 and 18, the claims recite “wherein the velocity of the robot is at least one of a joint velocity and a Cartesian velocity.”. The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers a process that is practically performed in the human mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation encompass a human solving the optimization problem as discussed above, while further factoring in joint or cartesian velocity of the robot. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim limitation recites a mental process.
Regarding claims 9 and 19, the claims recite “wherein the stiffness of the dynamic force model is assumed to be non-zero in an interaction state, and zero in a non-interacting state.”. The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers a process that is practically performed in the human mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation encompass a human solving the optimization problem as discussed above, while further factoring in external force/torque applied to the robot depending on stiffness of the environment. The stiffness would be non-zero when the robot interacts with the environment, such as contacting a person, and zero when not interacting. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim limitation recites a mental process.
Regarding claims 10 and 20, the claims recite “wherein the stiffness of the dynamic force model is assumed constant.”. The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers a process that is practically performed in the human mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation encompass a human solving the optimization problem as discussed above, while further factoring in external force/torque applied to the robot depending on a constant stiffness of the environment. Environment stiffness level could be known via previous experimentation. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim limitation recites a mental process.
Accordingly, the claims are directed to an abstract idea.

Step 2A Prong Two Evaluation: Practical Application - No
	The claim is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
The judicial exceptions are not integrated into a practical application. Claim 11 recites an additional element “a control variable determination unit…”. The control variable determination unit does not integrate the abstract idea into a practical application because it is described at high level of generality and is merely a computer being used as a tool to perform the abstract idea. See MPEP 2106.04(d)(I). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B Evaluation: Inventive Concept - No
The claim is evaluated whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As for the additional element in claim 11 in which the control variable determination unit is merely a tool being used to perform the abstract idea, the same analysis applies here as above. Merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application or provide an inventive concept. See 2106.05. 
Claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL - Killpack et al. "Model predictive control for fast reaching in clutter" (Killpack hereinafter).
Regarding Claims 1 and 11
Regarding claim 1,
Killpack teaches a method for controlling a robot during an interaction with its environment (see the Abstract; Section 3, all; see the IDS dated 19 July 2021 and for full reference details) comprising:
solving an optimization problem for calculating an optimal control variable as an input for a robot controller (see Fig. 2, all; equations (26)-(35); the Abstract; Section 3.4, all, especially: “The procedure for MPC is to define an optimization problem with a cost function and constraints that are functions of the state variables and that include a model of the system dynamics as an equality constraint. After solving the current convex optimization problem to find a sequence of commanded changes to the equilibrium angles, Δqeq[k] for k=0,1,…,Hu+Hy, the controller only uses Δqeq[0] before solving a new convex optimization problem based on updated information. Equations 26 through 35 show the complete optimization problem that dynamic MPC creates and solves at each time step.”),
wherein the optimization problem includes interaction dynamics and robot dynamics (see Figs. 2-3, all; equations (26)-(35); the Abstract;  Section 1, “In this paper, we present a controller that enables a robot manipulator to rapidly move its end effector and simultaneously control contact forces in the presence of multiple contacts along the entire robot arm. We present a multi-time-step model predictive controller that models dynamic phenomena relevant to the task of reaching in clutter. This controller, which we refer to as dynamic MPC, models the dynamics of the arm in contact with the environment in order to predict how contact forces will change and how the robot’s end effector will move. Among other factors, the model considers link inertia and damping at the robot’s joints. Dynamic MPC also models how joint velocities will influence potential impact forces based on a collision model. This enables the robot to select joint velocities that mitigate potential impact forces. At each time step, dynamic MPC uses linear models that locally approximate the nonlinear dynamics in order to generate a convex optimization problem that it can solve efficiently.”; Sections 3.2-3.4, all).
Regarding claim 11,
Killpack additionally teaches an apparatus for controlling a robot during an interaction with its environment (see the Abstract; Section 3, all), comprising:
a control variable determination unit configured to calculate an optimal control variable as an input for a robot controller by solving an optimization problem (see Fig. 2, all; equations (26)-(35); the Abstract; Section 3.4, all, especially: “The procedure for MPC is to define an optimization problem with a cost function and constraints that are functions of the state variables and that include a model of the system dynamics as an equality constraint. After solving the current convex optimization problem to find a sequence of commanded changes to the equilibrium angles, Δqeq[k] for k=0,1,…,Hu+Hy, the controller only uses Δqeq[0] before solving a new convex optimization problem based on updated information. Equations 26 through 35 show the complete optimization problem that dynamic MPC creates and solves at each time step.”),
wherein the optimization problem includes interaction dynamics and robot dynamics (see Figs. 2-3, all; equations (26)-(35); the Abstract;  Section 1, “In this paper, we present a controller that enables a robot manipulator to rapidly move its end effector and simultaneously control contact forces in the presence of multiple contacts along the entire robot arm. We present a multi-time-step model predictive controller that models dynamic phenomena relevant to the task of reaching in clutter. This controller, which we refer to as dynamic MPC, models the dynamics of the arm in contact with the environment in order to predict how contact forces will change and how the robot’s end effector will move. Among other factors, the model considers link inertia and damping at the robot’s joints. Dynamic MPC also models how joint velocities will influence potential impact forces based on a collision model. This enables the robot to select joint velocities that mitigate potential impact forces. At each time step, dynamic MPC uses linear models that locally approximate the nonlinear dynamics in order to generate a convex optimization problem that it can solve efficiently.”; Sections 3.2-3.4, all).
Regarding Claims 2 and 12
Killpack teaches the method according to claim 1 and apparatus according to claim 11 (as discussed above), 
wherein:
the robot dynamics corresponds to a dynamic model of the robot (see Figs. 2-3, all; equations (2)-(3) and (30)-(35); the Abstract;  Section 1, “In this paper, we present a controller that enables a robot manipulator to rapidly move its end effector and simultaneously control contact forces in the presence of multiple contacts along the entire robot arm. We present a multi-time-step model predictive controller that models dynamic phenomena relevant to the task of reaching in clutter. This controller, which we refer to as dynamic MPC, models the dynamics of the arm in contact with the environment in order to predict how contact forces will change and how the robot’s end effector will move. Among other factors, the model considers link inertia and damping at the robot’s joints. Dynamic MPC also models how joint velocities will influence potential impact forces based on a collision model. This enables the robot to select joint velocities that mitigate potential impact forces. At each time step, dynamic MPC uses linear models that locally approximate the nonlinear dynamics in order to generate a convex optimization problem that it can solve efficiently.”; Section 3.2 Robot equations of motion, 3.2.2 and 3.4, all); and
the interaction dynamics corresponds to a dynamic force model in which dynamic components are dependent on a robot movement (see Figs. 2-4, all; equations (4)-(9), (20)-(25), (27), and (35); the Abstract;  Section 1, “In this paper, we present a controller that enables a robot manipulator to rapidly move its end effector and simultaneously control contact forces in the presence of multiple contacts along the entire robot arm. We present a multi-time-step model predictive controller that models dynamic phenomena relevant to the task of reaching in clutter. This controller, which we refer to as dynamic MPC, models the dynamics of the arm in contact with the environment in order to predict how contact forces will change and how the robot’s end effector will move. Among other factors, the model considers link inertia and damping at the robot’s joints. Dynamic MPC also models how joint velocities will influence potential impact forces based on a collision model. This enables the robot to select joint velocities that mitigate potential impact forces. At each time step, dynamic MPC uses linear models that locally approximate the nonlinear dynamics in order to generate a convex optimization problem that it can solve efficiently.”; Sections 3.2.1, 3.2.3 and 3.4, all).
Regarding Claims 3 and 13
Killpack teaches the method according to claim 1 and apparatus according to claim 11 (as discussed above), 
wherein the optimization problem has a cost function that weights interaction forces (see equations (26)-(35), especially equation (27); Section 3.4, all, especially “The procedure for MPC is to define an optimization problem with a cost function and constraints that are functions of the state variables and that include a model of the system dynamics as an equality constraint.” and “Our cost function for dynamic MPC consists of a terminal cost (Eq. 26) which attempts to move the end effector towards a desired goal position, a cost on non-adhesive forces above a desired force threshold (Eq. 27), a cost on changing the contact force faster than a specified rate (Eq. 28), and a cost on control effort (Eq. 29). Notably, Eq. 27 does not penalize predicted adhesive forces nor predicted contact forces with magnitudes below fthreshold. Non-adhesive forces with magnitudes above fthreshold incur a linear penalty.”).
Regarding Claims 4 and 14
Killpack teaches the method according to claim 3 and apparatus according to claim 13 (as discussed above), 
wherein the cost function weights the interaction forces, control variables, and states of the robot (see equations (26)-(35), especially equation (27); Section 3.4, all, especially “The procedure for MPC is to define an optimization problem with a cost function and constraints that are functions of the state variables and that include a model of the system dynamics as an equality constraint. After solving the current convex optimization problem to find a sequence of commanded changes to the equilibrium angles, Δqeq[k] for k=0,1,…,Hu+Hy, the controller only uses Δqeq[0] before solving a new convex optimization problem based on updated information. Equations 26 through 35 show the complete optimization problem that dynamic MPC creates and solves at each time step.”).
Regarding Claims 5 and 15
Killpack teaches the method according to claim 3 and apparatus according to claim 13 (as discussed above), 
wherein the cost function is designed to minimize the interaction forces (see “minimize” in equations (27)-(28); Section 3.4, all, especially “Our cost function for dynamic MPC consists of a terminal cost (Eq. 26) which attempts to move the end effector towards a desired goal position, a cost on non-adhesive forces above a desired force threshold (Eq. 27), a cost on changing the contact force faster than a specified rate (Eq. 28), and a cost on control effort (Eq. 29). Notably, Eq. 27 does not penalize predicted adhesive forces nor predicted contact forces with magnitudes below fthreshold. Non-adhesive forces with magnitudes above fthreshold incur a linear penalty.”).
Regarding Claims 6 and 16
Killpack teaches the method according to claim 3 and apparatus according to claim 13 (as discussed above), 
wherein the cost function is designed to optimize the interaction forces to a defined value (see fthreshold in equations (25), (27) and (35); Section 3.4, all, especially “Notably, Eq. 27 does not penalize predicted adhesive forces nor predicted contact forces with magnitudes below fthreshold. Non-adhesive forces with magnitudes above fthreshold incur a linear penalty.”).
Regarding Claims 7 and 17
Killpack teaches the method according to claim 2 and apparatus according to claim 12 (as discussed above), 
wherein the dynamic force model is a description of a change of at least one of an external torque and an external force (see τext, τimpact, fext and fmeasured in equations (2)-(4), (6)-(10), (20)-(22), (27), (30) and (35) and throughout Section 3.) depending on a stiffness of an environment interacting with the robot (see Fig. 3, kc,1-kc,3; equations (4), (6)-(9), (20), (26) and (30); Sections 3.2.1-3.2.2 and 3.4, all, especially Section 3.2.1 “Kci is a positive semidefinite Cartesian stiffness matrix, which has the form Kci=n̂cikcin̂ciT. The variable n̂c is a unit vector normal to the robot’s arm at contact i, and kci is a positive scalar representing the stiffness associated with motions parallel to this surface normal.) and a velocity of the robot (see equations (10), (20)-(25), (30) and (35); Abstract, “It also models how joint velocities will influence potential impact forces”; Section 1, “Dynamic MPC also models how joint velocities will influence potential impact forces based on a collision model. This enables the robot to select joint velocities that mitigate potential impact forces.”; Sections 3.2.2-3.2.3 and 3.4, all).
Regarding Claims 8 and 18
Killpack teaches the method according to claim 7 and apparatus according to claim 17 (as discussed above), 
wherein the velocity of the robot is a joint velocity (see joint velocity q̇ in equations (10), (20)-(25), (30) and (35), Abstract, Sections 1, 3.2.3 and 3.4).
Regarding Claims 9 and 19
Killpack teaches the method according to claim 7 and apparatus according to claim 17 (as discussed above), 
wherein the stiffness of the dynamic force model is assumed to be non-zero in an interaction state (see Fig. 3, kc,1-kc,3; equation (4); Section 3.2.1, all, especially “Kci is a positive semidefinite Cartesian stiffness matrix, which has the form Kci=n̂cikcin̂ciT. The variable n̂c is a unit vector normal to the robot’s arm at contact i, and kci is a positive scalar representing the stiffness associated with motions parallel to this surface normal.”), and zero in a non-interacting state (see equation (4); Section 3.2.1, all, especially “Motion in directions orthogonal to the surface normal have zero stiffness and hence result in no predicted change in contact force. Notably, this contact model predicts adhesive forces when the robot moves away from a contact location”).
Regarding Claims 10 and 20
Killpack teaches the method according to claim 7 and apparatus according to claim 17 (as discussed above), 
wherein the stiffness of the dynamic force model is assumed constant (see Fig. 3, kc,1-kc,3; equation (4); Section 3.2.1, all, especially “Kci is a positive semidefinite Cartesian stiffness matrix, which has the form Kci=n̂cikcin̂ciT. The variable n̂c is a unit vector normal to the robot’s arm at contact i, and kci is a positive scalar representing the stiffness associated with motions parallel to this surface normal.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: NPL – Zube et al. "Model Predictive Contact Control for Human-Robot Interaction" (Zube hereinafter), NPL – Killpack et al. "Fast reaching in clutter while regulating forces using model predictive control" (Killpack2 hereinafter) and Whitman et al. (US 20210107150 A1 and Whitman hereinafter).
Zube, Killpack2 and Whitman teach at least a method for controlling a robot during an interaction with its environment comprising: solving an optimization problem for calculating an optimal control variable as an input for a robot controller, wherein the optimization problem includes interaction dynamics and robot dynamics, wherein: the robot dynamics corresponds to a dynamic model of the robot; and the interaction dynamics corresponds to a dynamic force model in which dynamic components are dependent on a robot movement, wherein the optimization problem has a cost function that weights interaction forces, and wherein the cost function is designed to minimize the interaction forces. See Zube at equation (9), Abstract, Sections 2.3 and 4.1. See Killpack2 at equations (9)-(18) and (19), Abstract, Sections III(A) and IV. See Whitman at [0003] and [0060].
It is noted that these references could be used to anticipate and/or render obvious the examined claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664